NOT FOR PUBLICATION I.N WEST‘S HAW'AI‘I REPORTS AND PACIFI(`. REI’ORTER

 

No. 29958

¢"*-O

§§

m THE INTERMBBIATE comm oF APPEALS 
@F THE STATE oF HAWAI‘I 

STA:"E oF HAWA:‘:, Piainz:iff~z\.ppeiie@, v. 
ANTHONY KIM, Defendant-Appellant Y?

1523

1213

APPEAL FROM THE DISTRICT COURT OF THE FIRST CI§E%IT
(CASE NO. lDTC~O6»OlO369)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 24
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record, it appears that:

filed a notice of

(l) Defendant-Appellant Anthony Kim (Appellant)
appeal on July l7, 2009; (2) Appellant did not pay the filing
fee; (3) on September 25, 2009, the appellate clerk informed

Appellant: (a) the record on appeal could not be filed without

payment of the filing fee pursuant to Rule ll(b)(2) of the
Hawafi Rules of Appellate Procedure (HRAP) or an executed motion

to proceed in forma pauperis pursuant to HRAP Rule 24; and

(b) the matter would be called to the attention of the court on
October 2, 2009 for such action as the court deemed proper, which

on October l9, 2009,

may include dismissal of the appeal; (4)
Appellant moved the court for an extension of time to file a
motion to proceed in forma pauperis; (5) on October l9, 2009,
this court granted the motion and extended the time to file a
request to proceed in forma pauperis to November 24, 2009;

(6) the order stated that failure to pay the filing fee or obtain
a waiver of the filing fee within the time provided will result
Appellant did not

in dismissal of the appeal; and (7) thereafter,

pay the filing fee or obtain a waiver of the filing fee.

Therefore,

NOT FO,R l’ll`BLllCATl()N l_N WI§JST'S HAWA!‘I REI’()RTS AND PACIF!C REPORTER
IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule 24.

DATED: Honolulu, HawaiTq January 28, 20lO.

f%a;g(,%éw./c_

Chief Judge

»¢

Associate Judge